Citation Nr: 0530450	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-44 491	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an initial compensable rating for 
service-connected residuals of a left ankle fracture.



INTRODUCTION

The veteran served on active duty from April 1979 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
residuals of a left ankle fracture and assigned a 
noncompensable disability rating for that disorder.  The 
veteran appealed the assignment of the initial noncompensable 
rating to the Board.  The case is currently under the 
jurisdiction of the Louisville, Kentucky, RO.


FINDINGS OF FACT

The service-connected residuals of the left ankle fracture 
were manifested by slight limitation of dorsiflexion of the 
ankle (to 10 degrees) with no other symptoms or 
manifestations.


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
service-connected residuals of a left ankle fracture have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 
Plate II, 4.71a, Diagnostic Code 5271 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, concerning the appeal of the assignment of 
the initial rating for service-connected residuals of a left 
ankle fracture, the appeal of this issue arises not from a 
"claim" but from an NOD filed with the RO's initial 
assignment of ratings upon granting service connection.  In 
such cases, VA regulations require a statement of the case 
(SOC) to be issued to inform the veteran of the laws and 
regulations pertaining to the appeal and the evidence on 
which the decision was based, and a VCAA notification letter 
is not necessary.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
SOC provides the veteran with notice of the information or 
evidence needed to substantiate his appeal.

In this case, the veteran was provided with a VCAA notice 
letter in August 2004 in connection with his claim for 
service connection for the left ankle disorder.  Thereafter, 
the SOC provided him with the information or evidence needed 
to substantiate his appeal for a higher initial rating for 
the service-connected residuals of the left ankle fracture.  
It provided him with the rating criteria used for evaluating 
ankle disabilities and it informed him of the reasons for the 
assignment of the noncompensable rating and what the evidence 
must show in order to warrant the assignment of a higher 
rating.

In addition, the duty to assist has been met in this case.  
VA obtained all medical records the veteran informed VA about 
and afforded the veteran an examination in September 2004.  
Therefore, the Board concludes that the provisions of the 
VCAA and the current laws and regulations have been complied 
with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).   

Initial Rating For Service-Connected Residuals Of A Left 
Ankle Fracture

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The service-connected residuals of a left ankle fracture is 
rated under criteria for limitation of motion of the ankle 
which provide a 10 percent rating for moderate limitation of 
motion and a 20 percent rating for marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

In this case, the only medical evidence pertaining to the 
ankle disorder is the September 2004 VA examination report.  
The examiner recorded the veteran's history of having 
fractured the left ankle in service in the early 1980s.  The 
veteran reported pain in his ankle with weather changes and 
at other time with twisting.  Otherwise, he had no 
complaints.  He had had no medical care for the ankle since 
leaving the service.  He denied flare-ups.  He used no 
assistive devices, such as braces.  He had not had any 
surgery.  Current x-rays showed an avulsion fracture at the 
tip of the medial malleolus.

Physical examination revealed no swelling, tenderness, 
instability, or looseness.  There was full flexor and 
extensor strength.  The musculature of the left lower 
extremity was fully developed.  Range of motion of the ankle 
was 10 degrees dorsiflexion to 45 degrees plantar flexion.  
Normal range of motion for VA rating purposes is 20 degrees 
dorsiflexion to 45 degrees plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.  There was no pain or crepitus with range 
of motion testing.  There was no fatiguing or increased 
limitation of function with repetitive motion.  The veteran 
had no antalgia, was able to squat and stand, and rise on his 
heels and toes without difficulty.  The diagnosis was status 
post avulsion fracture of the tip of the medial malleolus.  
The examiner noted that physical examination of the ankle was 
within normal limits.

Based on the examination findings, the Board finds that the 
service-connected residuals of the left ankle fracture were 
manifested by slight limitation of dorsiflexion of the ankle 
(to 10 degrees) with no other symptoms or manifestations.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for an initial compensable 
rating for the left ankle disorder because the criteria for 
an initial compensable rating for service-connected residuals 
of a left ankle fracture have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.71, Plate II, 4.71a, Diagnostic Code 
5271.  Accordingly, the claim must be denied.


ORDER

An initial compensable rating for service-connected residuals 
of a left ankle fracture is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


